Case 1:19-cv-00869-CMH-JFA Document 3-2 Filed 07/05/19 Page 1 of 5 PageID# 118




                                EXHIBIT B
Case 1:19-cv-00869-CMH-JFA Document 3-2 Filed 07/05/19 Page 2 of 5 PageID# 119




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                  ALEXANDRIA DIVISION


 Booz Allen Hamilton Holding
 Corporation,

                      Plaintiff,

 v.                                               Civil Action No. 1:19-cv-00869

 Ramez Tannous Shehadi and Walid
 Fayad,

                      Defendants.


                       DECLARATION OF RAMEZ TANNOUS SHEHADI

        I, Ramez Tannous Shehadi, pursuant to 28 U.S.C. § 1746, state as follows:

        1.      I am over twenty-one (21) years of age and competent to testify to the matters stated

 in this declaration. This declaration is given voluntarily. I have not been promised any benefit,

 coerced, or threatened in any manner in exchange for the testimony in this declaration.        The

 information in this declaration is true and correct based upon my personal knowledge.

        2.      I am aware that a lawsuit has been filed against me in the United States captioned

 Booz Allen Hamilton Holding Corporation v. Ramez Tannous Shehadi and Walid Fayad, Civil

 Action No. 2019-05446, which was originally filed in the Circuit Court of Fairfax County, State

 of Virginia, and was subsequently removed to the U.S. District Court for the Eastern District of

 Virginia, Civil Action No. 1:19-cv-00869 (hereinafter, the “Lawsuit”).

        3.      I am a citizen of Canada and Lebanon.

        4.      I reside in the United Arab Emirates (“UAE”).

        5.      I am not, and have never been, a citizen of the United States or a resident of the

 State of Virginia.


                                            Page 1 of 4
Case 1:19-cv-00869-CMH-JFA Document 3-2 Filed 07/05/19 Page 3 of 5 PageID# 120




        6.      I have never owned or operated a business in Virginia.

        7.      From March 2015 to March 2018, I owned an investment property in Virginia.

 However, I never resided at the property. I visited the property only one time (shortly before

 purchasing the property). The property was sold in March 2018.

        8.      I have never been employed by Plaintiff Booz Allen Hamilton Holding Corporation

 (“Booz Allen”). Indeed, at no time did I negotiate with, perform services for, or otherwise

 communicate with Booz Allen in Virginia or elsewhere.

        9.      Instead, at all times relevant, I was employed by Booz Allen Hamilton, Inc.

 (“BAH”), which is not a party to the Lawsuit.

        10.     In late 2013, as I was considering a job offer from another competing company, Joe

 Logue and Mike Jones (who, upon information and belief, were both employees with BAH)

 recruited me to work for BAH. Specifically, Logue and Jones contacted me while I was living and

 working in the UAE. Logue and Jones made multiple visits to both the UAE and Lebanon to

 recruit and interview me and numerous other potential team members (who BAH sought to hire).

        11.     BAH and I negotiated the terms of my employment primarily over e-mail and the

 phone—although, as stated previously, BAH employees visited me in the UAE and Lebanon on at

 least four occasions.

        12.     In early 2014, I signed the offer letter from BAH while I was located in Lebanon.

        13.     Upon information and belief, throughout the entire recruitment process, I only

 visited Virginia on one or two occasions at the request of BAH.

        14.     During my employment with BAH, I worked exclusively in the Middle East North

 Africa (“MENA”) region. I did not perform any work in Virginia. On rare occasions, I visited

 BAH’s offices to attend the annual holiday gathering, senior partner retreats, or other meetings.

        15.     As stated in Plaintiff’s Complaint, during my employment with BAH, I had no


                                            Page 2 of 4
Case 1:19-cv-00869-CMH-JFA Document 3-2 Filed 07/05/19 Page 4 of 5 PageID# 121




 involvement with the U.S. Government or any U.S. commercial business.      Further, I did not

 transact or conduct any business in Virginia. My work for BAH exclusively involved operations

 in the MENA region.

        16.     In December 2017, I filed a lawsuit against Booz Allen, BAH, and “Booz Allen

 Hamilton, Inc. – Abu Dhabi” in the UAE (“UAE Lawsuit”). On May 14, 2019, the Abu Dhabi

 Court of First Instance issued a judgment in the UAE Lawsuit.

        17.     During settlement negotiations in the UAE Lawsuit, Booz Allen and BAH were

 informed and aware that I was currently residing and working in the UAE.

        18.     I never received any copy of the summons or complaint in this Lawsuit at my

 current residence.

                        [SIGNATURE BLOCK ON FOLLOWING PAGE]




                                           Page 3 of 4
Case 1:19-cv-00869-CMH-JFA Document 3-2 Filed 07/05/19 Page 5 of 5 PageID# 122




         I declare under penalty of perjury under the laws of the United States of America that the

 foregoing is true and correct.


         Executed this 5th day of July, 2019.




                                       Ramez Tannous Shehadi




 WSACTIVELLP:10646197.1




                                                Page 4 of 4
